FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN DARNELL EDWARDS,                            No. 11-17101

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02852-GEB-
                                                  GGH
  v.

M. McDONALD; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Brian Darnell Edwards, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First,

Eighth, and Fourteenth Amendment violations. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

§ 1915A for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any ground supported by the record, Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Edwards’s First Amendment claim was proper because

Edwards failed to allege facts in his operative complaint demonstrating that

defendants’ actions were not reasonably related to legitimate penological interests.

See Turner v. Safley, 482 U.S. 78, 89-91 (1987) (setting forth four-factor test to

analyze validity of policies or regulations that impinge on an inmate’s First

Amendment rights); Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per

curiam) (retaliation claim requires prisoner to show that action does not further

legitimate penological goals). To the extent that Edwards alleges that defendants

improperly interfered with his filing of grievances, he does not have a separate

constitutional entitlement to a specific prison grievance procedure. See Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      Dismissal of Edwards’s Eighth Amendment claim was proper because

Edwards failed to allege facts in his operative complaint demonstrating that

defendants disregarded an excessive risk to Edwards’s safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (prison official is not liable under the Eighth


                                          2                                     11-17101
Amendment “unless the official knows of and disregards an excessive risk to

inmate health or safety”).

       The district court properly dismissed Edwards’s equal protection claim

because Edwards failed to allege facts in his operative complaint demonstrating

that defendants’ actions were racially motivated. See Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (to establish a violation of the Equal

Protection Clause, plaintiff must show that defendants acted with discriminatory

intent).

       The district court did not abuse its discretion in denying Edwards’s motion

for appointment of counsel because Edwards failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

       Edwards’s contention that the district court used the improper pleading

standard is unpersuasive.

       AFFIRMED.




                                          3                                      11-17101